Citation Nr: 1132778	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for skin condition of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1971 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In October 2009, the Board remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. In a rating decision in May 1978, the RO denied service connection for a skin disorder; after the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating decision by the RO in May 1978 does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of service connection for skin condition of the feet.



CONCLUSIONS OF LAW

1. The rating decision in May 1978, denying service connection for a skin disorder, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in May 1978, denying service connection for a skin disorder, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).





In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2006.  

The VCAA notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing or aggravating injury or disease; evidence of a relationship between the current disability and the injury, disease, or event in service.  The VCAA notice also included the type of evidence needed to reopen the claim of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and pertained to the reason the claim was previously denied, that is, a preexisting skin disorder was not aggravated by service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 







As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence necessary to reopen a service connection claim); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

Duty to Assist

Under the duty to assist, a VA medical opinion is not authorized unless new and material evidence is presented, and this is not the case here.  38 C.F.R. § 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights in May 1978, the Veteran did not appeal the denial of the claim of service connection for a skin condition, dermatitis, and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

Evidence Previously Considered

The evidence at the time of the last prior final denial in May 1978 is summarized below. 

The DD-214 shows the Veteran's military occupational specialty was machine gunner. 

The service treatment records show that the enlistment examination in June 1971 it was noted that the Veteran had moderate tinea versicolor of the feet.  

In September 1971, the Veteran complained of athletes feet.  In September 1971, in December 1971, and in July 1972, the Veteran was treated for skin problems on other than on the feet.  In February 1973 and in June 1973, the Veteran had blisters on the feet.  

After service, on VA examination in September 1978, the Veteran complained of a skin rash since service involving his neck, chest, back and groin.  The pertinent finding was a fine, dry, pruritic scaling over the neck, chest and back and excoriation in the area of the groin. 

In the rating decision in May 1978, the RO denied service connection for a skin condition, dermatitis, on the grounds that there was a preexisting skin condition, diagnosed as tinea versicolor, that was not permanently aggravated by service.  

Additional Evidence

The evidence of record since the last prior final denial in May 1978 consists of post-service medical evidence and the Veteran's statements and testimony.  

In the claim to reopen service connection for a skin condition of the feet, received in June 2006, the Veteran indicated the onset of the disability was in 1971 and he was treated until 1996.  To the extent that the Veteran states he was treated for a skin problem of the feet in service, the evidence is not new and material as it is cumulative, that is, supporting evidence of previously considered evidence, namely, that the Veteran was treated for skin problems of the feet during service.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.




Private medical records from 2001 to 2006 show that the Veteran was treated for various skin problems.  VA records from 2008 to 2011 show that the Veteran had various skin problems of feet, including a history of jungle foot, tinea pedis, atypical nevus, dermatophytosis, and mild maceration to the third and fourth interspaces.  As records do not suggest that the preexisting moderate tinea versicolor of the feet was aggravated by service, which was the reason for the previous denial of the claim in May 1978, the records do not relate to an unestablished fact necessary to substantiate the claim, and the evidence is not new and material evidence under 38 C.F.R. § 3.156.

In statements and testimony, the Veteran stated that the whiteness on the inside of his toes was due to service as he was not able to change clothes adequately and frequently slept in cold, wet weather.  He testified that during service he had skin problems of the feet, manifested by fluid drainage and raw skin between the toes, which were not treated.  He indicated that after service he continued to experience skin problems of the feet, but did not seek medical treatment.  The Veteran stated that recently he started receiving VA treatment and was told that he had probably had jungle rot during service.  He reiterated that he was an infantryman and could not regularly change boots and shoes.  

To the extent that the Veteran's testified that he had fluid drainage and raw skin between his toes, which was not treated in service, the evidence previously considered shows that the Veteran was treated on more than one occasion for athletes foot and for blisters.  While the Veteran's testimony suggests that he was not treated every time he had skin problems, his testimony does not relate to symptoms not previously considered and the testimony does not suggest aggravation of the preexisting condition, that is, the preexisting moderate tinea versicolor of the feet permanently increased in severity, that is, to a level of more than a moderate degree, during service.  As the statements and testimony do not relate to an unestablished fact necessary to substantiate claim, that is, aggravation of the preexisting condition, the evidence is not new and material evidence under 38 C.F.R. § 3.156.




To the extent that the Veteran's testimony shows that he had a skin condition of the feet during service, the evidence is not new and material as it is cumulative, that is, supporting evidence of previously considered evidence, namely, that the Veteran was treated for skin problems of the feet during service.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

As the additional evidence is not new and material, the claim of service connection for a skin condition of the feet is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of service connection for a skin condition of the feet is not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


